DETAILED ACTION
	This action is in response to the Applicant’s reply filed on January 26, 2021. Claims 1-4, 6-9, 11-25, and 27-38 are pending and addressed below.

Response to Amendment
Claims 1, 6, 12, and 15 have been amended. Claims 5, 10, 26, and 29-30 are cancelled. Claims 1-4, 6-9, 11-25, and 27-38 are pending.

Response to Arguments
Applicant’s arguments, filed January 26, 2021, with respect to claims 1-4, 6-9, 11-25, and 27-38 are have been fully considered and are persuasive.  The rejections of claims 1-4, 6-9, 11-25, and 27-38 under 35 USC 102(a)(1) and 35 USC 103 have been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the closest prior art “herein Milkovisch et al., US 2009/0044951 (hereinafter Milkovisch)”, for the following reasons:
Milkovisch discloses pump system 500 that may include tandem pump system 600 (par [0041]). The pump system includes a big pump (602a) and a little pump (602b), a motor (604). The pump system includes valves (622a-b, 624a-b). The valves are not used to control flow rates and pressures. Instead, a controller is configured to selectively control, either hydraulically or mechanically, the actuation of clutches (802a-b) to control or regulate the flow rates at the output (616). Milkovisch does not discloses a speed control valve.
Milkovisch fails to suggest alone, or in combination, the limitations of “a directional safety valve interposed between the hydraulic pump and a speed control valve" and “the speed control valve coupled with the low volume pressure pump" as recited in claims 1, 12, and 15.

The Examiner is unaware of prior art which reasonably suggest alone, or in combination, the limitations of claims 1-4, 6-9, 11-25, and 27-38 as claimed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623.  The examiner can normally be reached on Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLINE N BUTCHER/Primary Examiner, Art Unit 3676